Title: To Thomas Jefferson from Jonathan Williams, 5 March 1808
From: Williams, Jonathan
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington March 5. 1808.
                  
                  In consequence of my second visit to Warburton, the Seretary of War has agreed to a plan I proposed, of having a Battery near the Water of 13 Guns protected by a Block House or Star Redout above a floating chain to be extended across the River in the narrowest part of the Channel, at its turn round Sheridens Point.    I found, by making Sections of the Land in three different directions that to obtain a level area of only two Acres above, would occasion great expence in the removal of earth only; and I believe with a Chain & Gun Boats on the Shoals on either Side, that the defence will be ample against any probable attack.
                  I take the liberty of inclosing a rough draft of a report I am about to make relative to the military academy, in consequence of your intimation; but before I give it in I hope you will pardon the liberty of requesting your perusal.—I know you feel a delicacy in any proposition from yourself which places any additional power in your hands; yet I am sure that unless the plan be so devised we shall never get on. A Body of men however pure as to intention, or enlightened as to general Subjects; will be perpetually stumbling upon error, in a Subject which implies the necessity of a particular kind of knowledge & taste; to understand and feel it properly. I therefore wish so to make my Report that as much of it shall be the result of my experience in the Seven years I have been pursueing it as possible, and as little as possible from you, especially in that part which rests Power in the President.
                  If you will please to return it to me on monday, with such remarks as you may condescend to make, I shall be infinitely obliged to you. 
                  I have the honour to be with the greatest Respect Sir Your devoted Servant
                  
                     Jona Williams 
                     
                  
               